Citation Nr: 1736466	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to December 9, 2014 and in excess of 50 percent on and after December 9, 2014 for service-connected posttraumatic stress disorder (PTSD), mood disorder, and secondary alcohol abuse.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2001 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a Board hearing in Denver, Colorado before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.  

The February 2015 Supplemental Statement of the Case (SSOC) increased the evaluation assigned to the Veteran's service-connected PTSD, mood disorder, and secondary alcohol abuse from 30 percent to 50 percent effective December 9, 2014.  As higher evaluations are available both prior to and following December 9, 2014, the issue of entitlement to a higher evaluation for PTSD, mood disorder, and secondary alcohol abuse for the entire period on appeal remains before the Board.  See AB v. Brown, 6. Vet. App. 35, 38 (1998).  

This case was previously remanded by the Board in September 2014, and has since been returned for further appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains the transcript of the August 2013 Board hearing and VA medical records dated September 2005 to August 2013.  The remaining documents in LCM are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

After the December 2014 VA examination and prior to issuance of the SSOC in February 2015, the Veteran's Vocational Rehabilitation and Education (VR&E) file was associated with the claims file.  The information contained in the VR&E file is relevant to the Veteran's social and occupational functioning as a result of his service-connected disabilities, specifically the PTSD, mood disorder with alcohol abuse, during the period on appeal.  For example, there is a June 2013 Counseling Record, a June 2013 Application letter, and the file indicates that the Veteran started a new job in October 2015.  This information was not available to the December 2014 VA examiner.  And the VR&E file was not listed as evidence that the RO considered in the February 2015 readjudication of the claim.  

Therefore, a new VA examination should be obtained to evaluate the current severity of the Veteran's PTSD, mood disorder with secondary alcohol abuse.  Further, the VR&E file indicates that the Veteran started a new job in October 2015 

While on remand, the RO should again attempt to obtain authorizations from the Veteran for relevant private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from August 2013 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include private treatment in 2011, 2012, and with BH.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD, mood disorder with secondary alcohol abuse.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is required to specifically address statements and opinions of the counseling psychologist/ vocational rehabilitation counselor (See pp. 98, 150-58, 186) and statements/assertions by the Veteran (See pp. 109-110, 150- 51, 154-58, 163-64, 187, 195) in the VR&E file.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure that the examination is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

